 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBINSON PERALTA,
Plaintiff,
-against-
UNIVERSAL PROTECTION SERVICE, LLC d/b/a:
ALLIED UNIVERSAL; and Individually and
Jointly, ISMAIL CID, ANA LOPEZ; DANIELA
ROJAS AND BILL FLORES

Defendants.

GEORGE B. DANIELS, United States District Judge:

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY Fit «1 |
DOC #:

DATE FILED: MAY 7 95 ono

 

 

 

at

TEES MO ermine ine. A

ORDER

20 Civ. 6388 (GBD)

This Court having been advised that the parties have reached agreement on all issues in

this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without

prejudice to restoring the action to this Court’s docket if an application to restore is made within

thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: May 12, 2021
New York, New York

SO ORDERED.

 

BORGES. DANIELS
ited States District Judge

 
